Exhibit 10.20


BLACK CREEK INDUSTRIAL REIT IV INC.
STOCK GRANT AGREEMENT
FOR
[Insert name of Recipient]
1.Award of Stock. The Administrator hereby grants, as of __________ (the “Date
of Grant”), to __________________ (the “Participant”), ________ Shares of the
Common Stock of Black Creek Industrial REIT IV, Inc. (collectively the “Stock”).
The Stock shall be subject to the terms, provisions and restrictions set forth
in this Stock Grant Agreement (the “Agreement”) and the Company’s Equity
Incentive Plan, as it may be amended from time to time (the “Plan”), which is
incorporated herein for all purposes. As a condition to entering into this
Agreement, and as a condition to the issuance of any Shares (or any other
securities of the Company), the Participant agrees to be bound by all of the
terms and conditions herein and in the Plan. You must immediately return an
executed copy of this Agreement to the Company; if you fail to do so, the Stock
grant award may be rendered null and void in the Company’s discretion. Unless
otherwise provided herein, terms used herein that are defined in the Plan and
not defined herein shall have the meanings attributable thereto in the Plan.
2.    Vesting of Stock.
The Shares of Stock shall be fully vested on the Date of Grant.
3.    Delivery of Stock.
(a)    Issuance of Stock Certificates. One or more stock certificates evidencing
the Shares of Stock shall be issued in the name of the Participant, which shall
be distributed by the records administrator of the Company as soon as
administratively practicable after the Date of Grant.
(b)    Issuance Without Certificates. If the Shares of Stock are issued without
certificates, then the Company shall promptly take such action as shall be
necessary or appropriate to reflect on the Company’s books and records (and on
the books and records of the transfer agent for the Company’s Shares), the
Participant’s ownership of the Shares of Stock subject to the terms and
conditions of this Agreement.
4.    Forfeiture of Stock. Notwithstanding any other provision of this Agreement
to the contrary, the Participant’s Shares of Stock will be immediately forfeited
under the following circumstances:
(a)    Cause. All of Participant’s Shares of Stock shall be forfeited
immediately and without compensation if the Participant is removed as a director
of the Company for Cause.
(b)    Confidentiality. All of the Participant’s Shares of Stock shall be
forfeited immediately and without compensation if the Participant discloses any
Confidential Information (as defined below) in violation of this subsection.
Participant acknowledges that during Participant’s




--------------------------------------------------------------------------------




service as a director of the Company, and as a result of the confidential
relationship with the Company, Participant has access to and will receive
Confidential Information, including but not limited to Trade Secrets (as defined
below) and that the Confidential Information, including, but not limited to,
Trade Secrets is a highly valuable asset of the Company and provides a
competitive advantage. Accordingly, during Participant’s service as a director
of the Company and following the termination of such service regardless of the
reason, Participant shall retain in strict confidence and shall not use or
retain for the benefit of Participant or any third party or for any purpose
whatsoever or divulge, disseminate or disclose to any third party (other than in
the furtherance of the business purposes of the Company or any Plan Related
Party) all Confidential Information, including Trade Secrets. As used herein,
“Confidential Information” means:
(i)    trade secrets, defined as including but not limited to information
concerning the business and affairs of the Company or any Plan Related Party
(“Trade Secrets”), including, without limitation, any of the information
described below in subparagraphs (ii), (iii) and (iv) ;
(ii)    confidential data, know-how, current and planned research and
development, current and planned methods and processes, customer and key contact
lists, investor lists, marketing strategies or studies, slide presentations,
selling group lists, employee information, market studies, business plans,
computer software and programs, systems, structures and architectures, and any
other confidential information, however documented, belonging to Company or any
Plan Related Party;
(iii)    information that is not widely and publicly known concerning the
business and affairs of the Company or any Plan Related Party (including,
without limitation, historical financial statements, financial projections,
budgets and plans, market studies, selling group lists, the names, contact
information and backgrounds of personnel, and personnel training techniques and
materials), however documented; and
(iv)    notes, analyses, compilations, studies, summaries, computer files and
disks, and other material containing or based, in whole or in part, on any
information included in the foregoing.
Participant acknowledges that the unauthorized use and disclosure of such
Confidential Information could have an adverse effect on the Company and the
Plan Related Parties and their respective businesses; and the provisions of this
Section 4(b) on confidentiality are reasonable and necessary to prevent such use
or disclosure of Confidential Information. Participant’s obligations of
confidentiality hereunder do not apply to any Confidential Information which:
(A) Participant can demonstrate has become widely and publicly known through no
fault of Participant or of anyone known by Participant to be in breach of a
confidentiality obligation to the Company or a Plan Related Party, or (B) is
required to be disclosed by law (provided that Participant gives Company advance
notice of such prospective disclosure and the opportunity to seek a protective
order or similar relief).




--------------------------------------------------------------------------------




Upon the termination of Participant’s service as a director of the Company, or
upon Company’s reasonable request, Participant shall immediately deliver to
Company or its designee (and shall not keep in Participant’s possession or
deliver to any other person or entity) all Confidential Information and all
other Company or Plan Related Party property in Participant’s possession or
control. Participant understands and agrees that compliance with this Section
4(b) may require that data be deleted from Participant’s personal computer
equipment, and accordingly, upon Company request, Participant will delete such
Confidential Information from Participant’s personal computer following such
termination and certify in writing to Company that such Confidential Information
has been deleted from his or her personal computer (and any other electronic
location) and cannot be recovered.
Nothing in this section shall preclude the reporting of any alleged misconduct
or the giving of truthful testimony under oath or the making of truthful
statements to government agency or self-regulatory body. Further, nothing in
this section requires the prior authorization of the Company to make any such
statements, reports or disclosures or requires any notification to the Company
that any such statements, reports or disclosures have been made.
(c)    Forfeiture of Shares of Stock That Have Been Sold. If the Participant
forfeits any Shares of Stock that the Participant has previously sold, assigned,
exchanged, pledged, or otherwise transferred so as to be unable to comply with
the Company’s written demand to forfeit such Shares of Stock, the Company, in
its sole and absolute discretion, may require that Participant pay to the
Company, within 30 days of the Company’s written notice demanding such payment,
an amount equal to the aggregate Fair Market Value, determined on the Date of
Grant, of any Shares of Stock that the Participant is unable to deliver to the
Company.
(d)    Compliance with Law. If necessary to satisfy any law, regulation, rule or
administrative decision with respect to the Company’s or any Plan Related
Party’s ongoing operations, including any ongoing offering of Common Stock, the
Company shall have authority to cause the forfeiture of any Shares of Stock and
replace any such forfeited Shares of Stock with a form of compensation that is,
as close as reasonably practicable as determined in the Administrator’s
discretion, economically equivalent as of the date of such replacement or
modification. This subsection 4(d) shall not apply with respect to any Shares of
Stock that the Participant has previously sold, assigned, exchanged, pledged, or
otherwise transferred in compliance with this Agreement, so as to be unable to
comply with the Company’s written demand to forfeit such Shares of Stock.
5.    Enforcement.
(a)    The Participant acknowledges and agrees that his or her obligations of
confidentiality set forth in Section 4(b) are independent covenants and
agreements and can be enforced by the Company or any Plan Related Party separate
and apart from this Agreement, and are a condition precedent to this Agreement.
Therefore, in addition to any other provision or remedy set forth in this
Agreement, the Company or any Plan Related Party shall be entitled to all
remedies at law and equity resulting from breach of the obligations of
confidentiality set forth in Section 4(b) and such remedies shall be cumulative
with all provisions of this Agreement.




--------------------------------------------------------------------------------




(b)    The Participant acknowledges and agrees that the injury that would be
suffered by the Company or Affiliates as a result of disclosure in violation of
Section 4(b) would be irreparable and that an award of monetary damages to the
Company or its Affiliates for such a breach would be an inadequate remedy.
Consequently, the forfeiture of Shares of Stock is fair and reasonable under the
circumstances.
(c)    If any provision of Section 4 is held to be unreasonable, arbitrary, or
against public policy, such covenant and corresponding forfeiture will be
considered to be divisible, including with respect to scope, time, geographic
area and number of Shares of Stock to be forfeited, and such lesser scope, time,
geographic area or number of Shares of Stock, or all of them, as a court of
competent jurisdiction may determine to be reasonable, not arbitrary, and not
against public policy, will be effective, binding, and enforceable against the
Participant to the maximum extent permitted by applicable law.
6.    Rights with Respect to Stock.
(a)    General. Except as otherwise provided in this Agreement, the Participant
shall have, with respect to all of the Shares of Stock, all of the rights of a
holder of Shares of Common Stock of the Company, including without limitation
(i) the right to vote such Shares of Stock, (ii) the right to receive dividends,
if any, as may be declared on the Shares of Stock from time to time, and (iii)
the rights available to all holders of Shares upon any merger, consolidation,
reorganization, liquidation or dissolution, stock split‑up, stock dividend or
recapitalization undertaken by the Company; provided, however, that all of such
rights shall be subject to the terms, provisions, conditions and restrictions
set forth in this Agreement (including without limitation conditions under which
all such rights shall be forfeited). Any cash dividends (or dividends paid in
the form of property other than Shares) paid with respect to any Shares of Stock
shall be paid at the same time as those dividends are paid by the Company to
other holders of Shares (reduced by any applicable federal, state, local or
foreign withholding taxes thereon). Any Shares issued to the Participant as a
dividend with respect to Shares of Stock shall have the same status as the
Shares of Stock. The Shares of Stock awarded pursuant to this Agreement shall
not be eligible for redemption under the Company’s Share Redemption Program,
effective as of November 1, 2017, and as may be further amended.
(b)    Adjustments to Shares. If at any time while this Agreement is in effect
there shall be any increase or decrease in the number of issued and outstanding
Shares of the Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such
Shares, then and in that event, the Board or the Administrator shall make any
adjustments it deems fair and appropriate, in view of such change, in the number
of Shares of Stock then subject to this Agreement. If any such adjustment shall
result in a fractional Share, such fraction shall be disregarded.
(c)    No Restrictions on Certain Transactions. Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Shares of Stock awarded hereunder, shall not affect in any
manner the right, power or authority of the Company to make, authorize or
consummate: (i) any or all adjustments, recapitalizations, reorganizations or




--------------------------------------------------------------------------------




other changes in the Company’s capital structure or its business; (ii) any
merger, consolidation or similar transaction by or of the Company; (iii) any
offer, issue or sale by the Company of any capital stock of the Company,
including any equity or debt securities, or preferred or preference stock that
would rank prior to or on parity with the Shares of Stock and/or that would
include, have or possess other rights, benefits and/or preferences superior to
those that the Shares of Stock includes, has or possesses, or any warrants,
options or rights with respect to any of the foregoing; (iv) the dissolution or
liquidation of the Company; (v) any sale, transfer or assignment of all or any
part of the stock, assets or business of the Company; (vi) any dividend or other
distribution of cash, Shares or other property by the Company; or (vii) any
other corporate transaction, act or proceeding (whether of a similar character
or otherwise).
7.    Transferability. The Shares of Stock are transferable. The terms of this
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Participant. For purposes of this Agreement, “Transfer” shall
mean any sale, transfer, encumbrance, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, and including, but not
limited to, any disposition by operation of law, by court order, by judicial
process, or by foreclosure, levy or attachment.
8.    Tax Matters. The tax consequences to the Participant (including without
limitation federal, state, local and foreign income tax consequences) with
respect to the Shares of Stock (including without limitation the grant and/or
forfeiture thereof) are the sole responsibility of the Participant. The
Participant shall consult with his or her own personal accountant(s) and/or tax
advisor(s) regarding these matters, and the Participant’s filing and payment (or
tax liability) obligations.
9.    Amendment, Modification & Assignment; Non-Transferability.
(a)    The Plan may be wholly or partially amended or otherwise modified,
suspended, or terminated in accordance with its terms.
(b)    This Agreement may only be modified or amended in a writing signed by the
parties hereto. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
either party which are not set forth expressly in this Agreement. Unless
otherwise consented to in writing by the Company, in its sole discretion, this
Agreement (and Participant’s rights hereunder) may not be assigned, and the
obligations of Participant hereunder may not be delegated, in whole or in part.
The rights and obligations created hereunder shall be binding on the Participant
and his heirs and legal representatives and on the successors and assigns of the
Company.
10.    Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or




--------------------------------------------------------------------------------




representations, whether oral, written, electronic or otherwise, and whether
express or implied, which may relate to the subject matter hereof in any way.
11.    Miscellaneous.
(a)    No Right to (Continued) Service as a Director. This Agreement and the
grant of Shares of Stock hereunder shall not shall confer, or be construed to
confer, upon the Participant any right to service as a director, or continued
service as a director, of the Company.
(b)    No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.
(c)    Severability. If any term or provision of this Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or under
any applicable law, rule or regulation, then such provision shall be construed
or deemed amended to conform to applicable law (or if such provision cannot be
so construed or deemed amended without materially altering the purpose or intent
of this Agreement and the grant of Shares of Stock hereunder, such provision
shall be stricken as to such jurisdiction and the remainder of this Agreement
and the award hereunder shall remain in full force and effect).
(d)    No Trust or Fund Created. Neither this Agreement nor the grant of Shares
of Stock hereunder shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company and the
Participant or any other person. To the extent that the Participant or any other
person acquires a right to receive payments from the Company pursuant to this
Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Company.
(e)    Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Maryland (without
reference to the conflict of laws rules or principles thereof).
(f)    Interpretation. The Participant accepts the Shares of Stock subject to
all of the terms, provisions and restrictions of this Agreement and the Plan.
The undersigned Participant hereby accepts as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under this Agreement or the Plan.
(g)    Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.
(h)    Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Chief




--------------------------------------------------------------------------------




Financial Officer at 518 17th Street, 17th Floor, Denver, CO 80202, or if the
Company should move its principal office, to such principal office, and, in the
case of the Participant, to the Participant’s last permanent address as shown on
the Company’s records, subject to the right of either party to designate some
other address at any time hereafter in a notice satisfying the requirements of
this Section.
(i)    Section 409A.
(a)    It is intended that the Stock awarded pursuant to this Agreement be
exempt from Section 409A of the Code (“Section 409A”) because it is believed
that the Agreement does not provide for a deferral of compensation and
accordingly that the Agreement does not constitute a nonqualified deferred
compensation plan within the meaning of Section 409A. The provisions of this
Agreement shall be interpreted in a manner consistent with that intention.
(b)    Notwithstanding the foregoing, the Company does not make any
representation to the Participant or any beneficiary of the Participant that the
Shares of Stock awarded pursuant to this Agreement are exempt from, or satisfy,
the requirements of Section 409A, and the Company shall have no liability or
other obligation to indemnify or hold harmless the Participant or any
beneficiary of the Participant for any tax, additional tax, interest or
penalties that the Participant or any beneficiary of the Participant may incur
in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto is deemed to
violate any of the requirements of Section 409A.
(j)    Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.
(k)    Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
(l)    Arbitration. To the extent that a dispute arises between the parties
under this Agreement, the parties agree to attempt to settle such dispute
through non-binding mediation to be held for a maximum of one day administered
by the Judicial Arbiter Group (“JAG”), before a mutually-agreed representative
of JAG, in accordance with its commercial mediation rules then in effect. If
such dispute cannot be resolved through mediation, it shall be resolved by
binding arbitration before a panel of three arbitrators of JAG (selected by the
JAG mediator) under the commercial arbitration rules then in effect. Each party
shall bear its own legal, accounting and other similar fees incurred in
connection with such arbitration; provided that (a) the losing party shall bear
the costs of such arbitration and (b) the arbitrators shall award legal fees to
the prevailing party in such dispute. Such arbitration and determination shall
be final and binding on the parties and




--------------------------------------------------------------------------------




judgment may be entered upon such determination in any court having jurisdiction
thereof (and such judgment enforced, if necessary, through judicial
proceedings). It is understood and agreed that the arbitrators shall be
specifically empowered to designate and award any remedy available at law or in
equity, including specific performance. The parties agree that any such
mediation or arbitration shall be conducted in Denver, Colorado. This
arbitration provision is in no way intended to reduce or modify the sole and
absolute discretion afforded to the Administrator under the Plan.
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.
BLACK CREEK INDUSTRIAL REIT IV INC.
 
 
 
By:                                                                           
Name: Thomas G. McGonagle
Title: Managing Director, Chief Financial Officer
 
 
 

Agreed and Accepted:
PARTICIPANT:
By:    __________________________________
[Insert name of Participant]






